Citation Nr: 1427870	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-03 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand neurologic disorder, claimed as paralysis of the fingers of the right-hand.

2.  Entitlement to an initial rating greater than 10 percent for right wrist tenosynovitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to October 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  In June 2010, the Board remanded the current issues on appeal for further development and consideration.  There is a paper claims file and paperless claims files on Virtual VA and Veterans Benefit Management System (VBMS); all pertinent records were reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2010, to identify any right hand disorder and obtain an opinion as to whether any such disability was related to service of the service-connected disability of right wrist tenosynovitis (i.e., DeQuervain's syndrome).  The examiner noted the Veteran's prior complaints of pain and tingling in the ulnar digits of the right hand, and that he continued to have some pain in the right hand and wrist with tingling in the median nerve distribution of the right hand.  The examiner diagnosed right ulnar nerve entrapment at the elbow, resolved with ulnar nerve transposition in November 2009; and right carpal tunnel syndrome.  

The examiner opined that these disorders were less likely than not related to the Veteran's service because there was no evidence in the service treatment records that would indicate he had these conditions in service.  Although the Board previously noted there were no reports of numbness or tingling in the right in the Veteran's service treatment records, further review of the evidence shows multiple reports of these and other symptoms in the right hand and fingers from 2004 through his service retirement in October 2007.  The examiner, thus, did not consider an accurate history.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Further, the VA examiner opined that the ulnar nerve entrapment and carpal tunnel syndrome were less likely than not "related" to the Veteran's service-connected DeQuervain's syndrome, which is a tenosynovitis at the radial aspect of the right wrist.  The use of the term "related" does not adequately address both causation and aggravation for secondary service connection.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  VA must ensure an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Veteran reported in a June 2008 statement that he believed his right wrist (and hand) symptoms were getting worse.  The last examination of the Veteran's wrist was in December 2007.  Although the July 2010 VA examiner referenced the right wrist, he did not measure or record any relevant findings.  Further, the last VA treatment records in the claims file are dated in December 2009.  The Veteran's contentions raise the possibility that he has received additional treatment.  VA has a duty to obtain more recent records.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment for the conditions at issue since December 2009, including the results of any diagnostic studies concerning the right hand, wrist, and elbow.  If any identified records are not obtained, notify the Veteran of the attempts made and allow an opportunity to provide the missing records.

2.  Then schedule the Veteran for a VA examination to determine whether any current right hand or finger disability is related to service or the service connected disabilities; and the current severity of his right wrist disability.  The examiner should note that the claims file was reviewed.  

The examiner should respond to the following:

(a)  The examiner should report all manifestations of the right wrist disability including whether there is ankylosis.

(b)  Identify any current disability of the Veteran's right hand or fingers.  For these purposes, "current disability" means any disability that has been present at any point during the appeal, i.e., since November 2007.

In particular, are the Veteran's right hand and finger symptoms due to a separately diagnosable disability from the right wrist tenosynovitis (DeQuervain's syndrome), or from his right elbow bursitis?  If the right hand and finger symptoms are due to neurologic impairment, identify the affected nerve(s).

(c)  If there is a separately diagnosed right hand or finger disability, is it at least as likely as not (probability of 50 percent or more) that any such disability was incurred or aggravated as a result of the Veteran's active service?  

(d)  If not directly related to service, was any current right hand or finger disability at least as likely as not proximately caused or proximately aggravated (worsened beyond its natural progression) by the service-connected right wrist or right elbow disability?

The examiner must provide reasons for any opinions.  The examiner should consider the Veteran's competent reports concerning the nature and timing of his right hand and finger symptoms, along with the treatment and possible diagnoses noted in service records from 2004 to 2007, as well as in prior VA examinations and VA treatment records.  

If the examiner rejects the Veteran's statements on the nature and timing of his symptoms, a reason must be provided, which cannot be based solely on a lack of corroborating medical evidence.

If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why the necessary opinion cannot be offered.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

